                                                                                            FILED
                                                                                   2020 Mar-06 PM 03:53
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 CHARLES EUGENE MOORE,                     )
                                           )
          Plaintiff,                       )
                                           )
 v.                                        )               Civil Action Number
                                           )            2:19-cv-1384-AKK-GMB
 MS. WALTON, et al.,                       )
                                           )
          Defendants.                      )

                                      ORDER

      On October 28, 2019, Plaintiff Charles Eugene Moore was ordered to pay an

initial partial filing fee of $11.50 to commence this action. Doc. 8. Moore also was

instructed to sign the enclosed Prisoner Consent Form and return it to the Clerk of

the Court with a check in the amount of the initial partial filing fee, made payable to

the “Clerk, United States District Court,” within 30 days. Doc. 8. Moore was

notified that his failure to pay the initial partial filing fee pursuant to 28 U.S.C.

§ 1915(b)(1) would result in the dismissal of his complaint without further notice.

Doc. 8.

      When Moore failed to comply with that order, the court entered a report and

recommendation that this action be dismissed due to his failure to prosecute. Doc. 9.

Based on Moore’s objections to the report and recommendation, the court allowed

Moore additional time to comply and warned him that his failure to pay the initial
partial filing fee and return his Prisoner Consent Form within the time provided

would result in dismissal of this action. Doc. 13. Moore returned his Prisoner

Consent Form, see doc. 14, but failed to pay the initial partial filing fee.

      Because of Moore’s partial compliance with the order of January 6, 2020, he

was allowed one final opportunity to pay his initial partial filing fee within 14 days.

Doc. 16. More than 14 days have elapsed, and once again, Moore has failed to

comply with this court’s order. Accordingly, the court ORDERS that this action be

DISMISSED WITHOUT PREJUDICE for failure to prosecute.

      For information regarding the cost of appeal, see the attached notice.

      DONE the 6th day of March, 2020.


                                        _________________________________
                                                 ABDUL K. KALLON
                                          UNITED STATES DISTRICT JUDGE




                                           2
                               United States Court of Appeals
                                          Eleventh Circuit
                                       56 Forsyth Street, N.W.
                                       Atlanta, Georgia 30303

David J. Smith                                                          In Replying Give Number
Clerk of Court                                                          of Case and Names of Parties


          NOTICE TO PRISONERS CONCERNING CIVIL APPEALS

         The Prison Litigation Reform Act of 1995 (effective April 26, 1996) now REQUIRES that
all prisoners pay the Court’s $500 docket fee plus $5 filing fee (for a total of $505) when appealing
any civil judgment.

        If you wish to appeal in a civil case that Act now requires that upon filing a notice of
appeal you either:

       (1)       Pay the total $505 fee to the clerk of the district court from which
                 this case arose; or

       (2)       arrange to have a prison official certify to the district court from
                 which the appeal arose the average monthly deposits and balances
                 in your prison account for each of the six months preceding the filing
                 of a notice of appeal.

        If you proceed with option (2) above, the Act requires that the district court order you to
pay an initial partial fee of at least 20% of the greater of either the average monthly deposits or
of the average monthly balances shown in your prison account. The remainder of the total $505
fee will thereafter be deducted from your prison account each month that your account balance
exceeds $10. Each such monthly deduction shall equal 20% of all deposits to your prison account
during the previous month, until the total $505 fee is paid. (If your prison account statement shows
that you cannot pay even the required initial partial fee, your appeal may nevertheless proceed,
BUT THE TOTAL $505 FEE WILL BE ASSESSED AGAINST AND WILL BE DEDUCTED
FROM FUTURE DEPOSITS TO YOUR PRISON ACCOUNT.)

        Fees are not refundable, regardless of outcome, and deductions from your prison account
will continue until the total $505 fee is collected, even if an appeal is unsuccessful.


                                                       David J. Smith
                                                       Clerk of Court
                                                                                          PLRA Notice



                                                   3
